Case 8:20-cv-00663-DSF Document 20 Filed 09/08/20 Page 1 of 7 Page ID #:3111

                                                                         JS-6



                 UNITED STATES DISTRICT COURT
                CENTRAL DISTRICT OF CALIFORNIA




   In re POINT CENTER                   SACV 20-663 DSF
   FINANCIAL, INC.,
         Debtor.

                                        OPINION

   RICHARD M. KIPPERMAN,
       Appellant,

                   v.

   HOWARD B. GROBSTEIN,
      Appellee.




      The parties are again before this Court on appeal of the Bankruptcy
  Court’s decision that Appellant did not establish, by a preponderance of
  the evidence, that a certain transfer of rights occurred after Appellant’s
  lien attached to those rights. For the reasons stated below, the decision
  of the Bankruptcy Court is AFFIRMED.

                   I. Background and Decision Below

     Appellant Richard Kipperman is a court-appointed post-judgment
  receiver attempting to enforce a state court judgment in favor of certain
  creditors (“Brewer judgment” and “Brewer creditors” respectively)
  against Debtor Point Center Financial, Inc. The funds in question are
  certain management and servicing fees paid to Point Center for pre-
  petition services by a related entity (the “Jack Rabbit fees”). The right
  to collect those fees was assigned by Point Center’s principal, Dan
  Harkey, pre-petition from Point Center to a different entity also
Case 8:20-cv-00663-DSF Document 20 Filed 09/08/20 Page 2 of 7 Page ID #:3112



  controlled by Harkey, but the money was eventually recovered by the
  bankruptcy estate through an action to avoid the transfer. The central
  question before the Bankruptcy Court was whether the liens held by
  the Brewer creditors attached to the Jack Rabbit fees prior to the right
  to collect the fees being assigned to the other entity.

      The Bankruptcy Court had previously found against Appellant on
  this issue, and this Court affirmed. The Ninth Circuit affirmed much
  of the decisions but reversed in part, finding that the Bankruptcy Court
  did not adequately explain why it believed that the evidence was too
  “murky” to allow it to fix an assignment date later than the date the
  liens attached. However, the Ninth Circuit’s mandate establishes two
  important points: that the earliest liens became effective on March 16,
  2012, and that Appellant has the burden of showing when the
  assignment became effective.

     After reviewing the evidence again on remand and issuing an
  extensive written discussion of the evidence, the Bankruptcy Court
  again found that Appellant had not met his burden of showing that the
  assignment took place after March 16, 2012. The Bankruptcy Court
  freely acknowledged that there was evidence that the assignment took
  place sometime after March 16, but it also pointed to substantial
  evidence that Harkey had manifested an intention to make the
  assignment at least a month prior to March 16. Finding the evidence
  “in equipoise,” the Bankruptcy Court found that it was not convinced
  that the assignment was after March 16, 2012, and therefore ruled
  against Appellant.

                         II. Standard of Review

      The timing of the assignment in this case involves resolution of
  questions of fact. The bankruptcy court’s factual findings are reviewed
  for clear error. Lundell v. Anchor Const. Specialists, Inc., 223 F.3d
  1035, 1039 (9th Cir. 2000). “Clear error exists when, although there is
  evidence to support the lower court’s conclusion, the reviewing court is
  left with the definite and firm conviction that a mistake has been




                                     2
Case 8:20-cv-00663-DSF Document 20 Filed 09/08/20 Page 3 of 7 Page ID #:3113



  made.” In re Adamson Apparel, Inc., 785 F.3d 1285, 1291 (9th Cir.
  2015).

                                 III. Analysis

  A.    The Bankruptcy Court Did Not Clearly Err in Finding that
        Appellant Did Not Meet His Burden of Proof

     Appellant focuses his argument on when a formal written
  assignment was executed. But the Bankruptcy Court found, as a
  matter of California law, that a written document was not required
  and, instead, “it is enough if the assignor has, in some fashion,
  manifested an intention to make a present transfer of his rights to the
  assignee.” AR 34 (emphasis in original) (quoting Hearn Pac. Corp. v.
  Second Generation Roofing, Inc., 247 Cal. App. 4th 117, 149 (2016)).
  Appellant does not directly challenge this legal conclusion. 1

     The Bankruptcy Court found that the crux of the problem was that,
  while there was fairly clear evidence that Harkey had manifested an
  intention to make the assignment prior to March 16, 2012, it was not
  clear if that was a “present intention” rather than something he wanted
  to do at some point in the future. See id. The only hard evidence of the
  timing of the assignment is that Harkey’s attorney, Dale Martin, e-
  mailed a draft written assignment to Harkey on March 15, 2012, and
  Martin testified that Harkey had asked him to prepare the assignment
  within a month prior to that e-mail. The Bankruptcy Court found that
  there was also metadata from Microsoft Word files showing that draft
  assignments may have been started as early as December 2011. AR 36.
  Martin testified that the written assignments were executed sometime
  after March 2012 but admitted that he was unaware of the exact date.




  1Appellant’s argument largely proceeds from an implicit assumption that the
  date of the execution of the written assignment controls, but Appellant never
  makes that position explicit or provides any legal argument in support of it.
  Appellant also does not raise the presence of any issues of law in his
  recitation of the standard of review.



                                        3
Case 8:20-cv-00663-DSF Document 20 Filed 09/08/20 Page 4 of 7 Page ID #:3114



     As with its first attempt at resolving this dispute, it is clear from the
  record that the Bankruptcy Court was frustrated with the
  inconclusiveness of the evidence. The Bankruptcy Court was satisfied
  that Harkey was at least seriously considering the assignment prior to
  March 16, 2012, but the record was hopelessly unclear if he had
  established a “present intention” to make the assignment at that point.
  Left with that record, the Bankruptcy Court concluded that because
  Appellant bore the burden of proof, Appellant lost.

     The Court cannot say that the Bankruptcy Court clearly erred in
  finding that Appellant had not met his burden of proving, by a
  preponderance of the evidence, that the assignment became effective
  under California law prior to March 16, 2012. There is little question
  that the Bankruptcy Court could have found that the assignment took
  place after that date. Perhaps most courts would have found that the
  weight of the evidence supported that conclusion. But the evidence is
  not so strongly in favor of Appellant’s position to leave this Court “with
  the definite and firm conviction” that the Bankruptcy Court erred in
  finding the record inconclusive. And if the finder of fact believes that
  the record is inconclusive, the party with the burden of persuasion
  loses. See Medtronic, Inc. v. Mirowski Family Ventures, LLC, 571 U.S.
  191, 199–200 (2014). In this case, that party is Appellant.

  B.    The Bankruptcy Court’s Decision is Not Foreclosed by the
        Estoppel Doctrines Raised by Appellant

    Appellant raises several legal doctrines that he claims foreclose the
  Bankruptcy Court’s ruling. None of these arguments are persuasive.

        1.    Issue Preclusion

    Issue preclusion was not raised in the Bankruptcy Court, and the
  Court declines to consider it for the first time on appeal. Community
  House, Inc. v. City of Boise, Idaho, 623 F.3d 945, 968 (9th Cir. 2010).

        2.    Judicial Estoppel

     Judicial estoppel does not apply either. “Judicial estoppel is an
  equitable doctrine that precludes a party from gaining an advantage by


                                       4
Case 8:20-cv-00663-DSF Document 20 Filed 09/08/20 Page 5 of 7 Page ID #:3115



  asserting one position, and then later seeking an advantage by taking a
  clearly inconsistent position.” Hamilton v. State Farm Fire & Cas. Co.,
  270 F.3d 778, 782 (9th Cir. 2001) (citation omitted). The doctrine
  protects “the integrity of the judicial process by preventing a litigant
  from ‘playing fast and loose with the courts.’” Wagner v. Prof’l Eng’rs,
  354 F.3d 1036, 1044 (9th Cir. 2004) (quoting Russell v. Rolfs, 893 F.2d
  1033, 1037 (9th Cir. 1990), cert. denied 501 U.S. 1260 (1991)).

     The Ninth Circuit has applied a three-prong test to determine
  whether the application of judicial estoppel is warranted. Hamilton,
  270 F.3d 782, quoting from New Hampshire v. Maine, 532 U.S. 742
  (2001). First, a party’s subsequent position must be “clearly
  inconsistent” with its earlier position. Second, the party must have
  succeeded in persuading a court to accept its earlier position so that
  judicial acceptance of an inconsistent position in a later proceeding
  would create “the perception that either the first or the second court
  was misled.” Finally, the party seeking to assert an inconsistent
  position would derive an unfair advantage or impose an unfair
  detriment on the opposing party if not estopped. Id. (additional
  citations omitted).

    Appellant’s judicial estoppel argument involves arguments made by
  Appellee during the proceedings to avoid the transfer of the Jack
  Rabbit fees to the other Harkey-controlled entity. The relevant issue in
  that avoidance proceeding was whether the assignment took place
  within two years prior to the bankruptcy petition that was filed on
  February 19, 2013. Appellee argued – and the Bankruptcy Court found
  – that the assignment took place in “March 2012,” well within two
  years of the petition date. 2 AR 2326-27.

     None of the parts of the judicial estoppel test favors estoppel in this
  case. An argument that the assignment took place in “March 2012” is

  2The primary issue concerning the assignment date in the avoidance action
  was whether a backdated August 1, 2010 transfer date applied or the date
  that the assignment actually occurred, which was around March 2012. AR
  2326-27.



                                       5
Case 8:20-cv-00663-DSF Document 20 Filed 09/08/20 Page 6 of 7 Page ID #:3116



  not clearly inconsistent with Appellant’s position in this case.
  Appellant’s position is basically that the assignment took place for the
  purposes of California law at some time prior to the drafting of the
  written assignment in mid-March 2012. A vague “March 2012”
  assignment date is not “clearly inconsistent” with Appellant’s present
  argument.

     There is also no perception that the Bankruptcy Court was misled.
  The precise date of the assignment was simply not important in the
  avoidance action. All Appellee needed to do was demonstrate that the
  assignment happened sometime after February 19, 2011. Whether that
  was March 2012, February 2012, or even December 2011 was
  immaterial to the outcome of the avoidance action. Similarly, Appellee
  would derive no unfair advantage if not estopped because the argument
  in this case is only trying to fix a more precise date to the assignment –
  an issue that was not presented in the avoidance action and was not
  particularly relevant there.

        3.    Law of the Case

      The law of the case doctrine also does not foreclose the Bankruptcy
  Court’s decision. “The law-of-the-case doctrine generally provides that
  ‘when a court decides upon a rule of law, that decision should continue
  to govern the same issues in subsequent stages in the same case.”
  Askins v. U.S. Dep’t of Homeland Sec., 899 F.3d 1035, 1042 (9th Cir.
  2018). However, “[t]he law of the case doctrine does not preclude a
  court from reassessing its own legal rulings in the same case” and
  “[t]he doctrine applies most clearly where an issue has been decided by
  a higher court.” Id. In fact, Federal Rule of Civil Procedure 54(b)
  explicitly authorizes courts to revise “any order or other decision . . . at
  any time before the entry of a judgment adjudicating all the claims and
  all the parties’ rights and liabilities.” Fed. R. Civ. P. 54(b); see also
  Fed. R. Bankr. P. 7054(a) (Rule 54(a)–(c) apply to adversarial
  proceedings); id. at 1042-43.

     Aside from the fact that the Bankruptcy Court would not bound by
  the law of the case in any event, the law of the case argument fails for



                                       6
Case 8:20-cv-00663-DSF Document 20 Filed 09/08/20 Page 7 of 7 Page ID #:3117



  several other reasons. First, it is not even clear that the avoidance
  action and this case are the “same case” for the purposes of law of the
  case. They both take place under the auspices of the same bankruptcy
  proceeding, but they are separate disputes involving different parties
  for different purposes. Second, as noted above, the two decisions are
  not incompatible, so it is not obvious that the Bankruptcy Court
  changed its position. Finally, even if it were a change in position, there
  was a good reason to do so and there is no reason to find the
  Bankruptcy Court abused its discretion in doing so. The precise date of
  the assignment was not important to the avoidance action; it was
  important to the determination of the status of the Brewer liens. When
  faced with a more nuanced question about the assignment, the
  Bankruptcy Court engaged in a more nuanced analysis and came to a
  more indeterminate conclusion. There was no error in this approach.

                              IV. Conclusion

     The decision of the Bankruptcy Court is AFFIRMED.

     IT IS SO ORDERED.



   Date: September 8, 2020                ___________________________
                                          Dale S. Fischer
                                          United States District Judge




                                      7
